Citation Nr: 1647698	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-04 841	)	DATE
	)
	)

On appeal from the  
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD) associated with herbicide exposure, status post-myocardial infarction (heart attack) x 2, post-right carotid artery stint x 2, for the period prior to November 3, 2011.

2.  Entitlement to an initial rating higher than 10 percent for CAD for the period since November 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1953 to August 1974.  His service included two tours in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado that granted service connection for CAD and assigned an initial 10-percent rating, effective in January 2010.  The Veteran perfected an appeal of the initial rating.

In September 2016, the Veteran appeared at a Board hearing via video teleconference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the record of the hearing for 60 days for receipt of additional evidence under waiver of initial Agency of Original Jurisdiction (AOJ) review and consideration.

The issue of entitlement to an initial rating higher than 10 percent for CAD for the period since November 3, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to November 3, 2011, the Veteran's CAD manifested with normal exercise capacity for his age and the requirement for continuous medication.
CONCLUSION OF LAW

The requirements for an evaluation higher than 10 percent for CAD for the period prior to November 3, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.104, Diagnostic Code (DC) 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  His VA and non-VA records are in the claims file.  Neither he nor his representative asserts that there are additional records to obtain.

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting him that affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where the disability manifested with greater severity.  See O'Connell v. Nicholson, 21 Vet. App. 89, 
91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

CAD is rated under DC 7005.  These criteria provide for a 10-percent rating when the CAD results in a workload of greater than 7 METs, but not greater than 
10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30-percent rating is warranted where the coronary disease results in a workload of greater than 5 METs but not greater than 
7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  
A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year; or, where a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Discussion

By way of history, the Veteran applied for VA compensation for his heart disability in January 2010.  The history of his grant of service connection and initial rating were noted earlier.  The private and VA records reflect that the Veteran sustained his first heart attack in June 2001.  His treatment included placement of a right interval carotid artery stint.  (02/09/2010 Medical Treatment-Government Facility, pp. 1, 15)

The March 2010 VA fee-basis examination report (03/05/2010 VA Examination) reflects that the examiner noted the June 2001 heart attack.  The examiner noted the Veteran's cardiac symptoms as fatigue of variable frequency, and that he tired easily.  His medications were noted as Ateneo, 25 mg, and Zocor, 40 mg.  The Veteran reported good response to the medications without any side effects.  The examiner noted that the Veteran was not on any hypertensive medication.  Physical examination revealed heart sounds and heart rhythm as normal; blood pressure lying and standing, 110/70; and sitting, 110/87.  The examiner noted that there was no evidence of congestive heart failure (CHF).  Exercise stress test revealed METS achieved as 5.02.  The examiner noted that the activities chart used to determine METS was moderately vigorous; walking at a very brisk pace (1 ml/17 min, and occasional lifting of a maximum of 50 pounds.  EKG was normal, and chest X-ray was abnormal secondary to revelation of the stent.  The examiner also noted that the chest X-ray showed heart size as normal.  The examiner noted that the exercise stress test revealed normal exercise capacity for the Veteran's age, and that there was no occupational impairment due to the Veteran's CAD.

The December 2010 rating decision noted that a 10-percent rating was assigned on the basis of the requirement for continuous medication.  The RO determined that, although the Veteran's METS was greater than 5 but not greater than 7, the examination report noted that the stress test revealed normal exercise capacity for the Veteran's age.  In other words, there was no disability impairment due to CAD at that point in time.  (12/02/2010 Rating Decision-Narrative)  Hence, the assigned 10-percent rating instead of a 30-percent rating based on the METS.

At the hearing, the Veteran testified that he could not walk far, walking was the most vigorous activity he was capable of, and that he was tired all of the time.  (09/16/2016 Hearing Testimony)

The Board acknowledges the Veteran's testimony, and his competency to testify to his symptoms.  38 C.F.R. § 3.159(a)(2).  Nonetheless, he testified to his symptoms as they exist in 2016.  The examiner's finding in 2010 that the exercise stress test revealed normal exercise capacity for the Veteran's age was not inconsistent with the outpatient records at that point in time.  Records of the Veteran's private cardiologist, Dr. L., dated in April 2007 note that a thallium stress test conducted on the Veteran revealed METS of 9.7 with no evidence of ischemia, and a normal left ventricle ejection fraction (LVEF).  (03/11/2010 Medical Treatment-Non-Government Facility, p. 2)  In May 2009, Dr. L noted the absence of any symptoms of transient ischemia attacks, and in November 2009, he noted that there were no complaints of chest pain or palpitations, and that the Veteran felt well.  Id. at 1, 6.  VA outpatient records dated in May 2009 noted that the Veteran reported that he walked two miles per day.  (02/09/2010 Medical Treatment-Government Facility, 
p. 60)

In light of the above, the Board finds that the weight of the evidence shows that the Veteran's CAD is more nearly approximated by the assigned 10-percent rating on the basis of the necessity of continuous medication as of December 2010.  38 C.F.R. §§ 4.10, 4.104, DC 7005.  A higher, 30-percent, rating on the basis of METS >5 but not > than 7 was not met, as the examiner at the March 2010 examination opined that the Veteran's METS was not due to his CAD but due to his age.  Further, VA and non-VA records note the absence of any evidence of CHF, abnormal EKG or echocardiogram (echo).  A later VA examination report noted an April 2011 echo that revealed a LVEF of 55-60 percent.  (04/27/2016 CAPRI, p. 295)  Additionally, the private treatment records as described above show a disability picture most consistent with the current 10 percent rating.  In this regard, the Veteran's fatigue, to include as captured on the 2010 VA examination report, has been accounted for in the current rating.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

The Veteran sustained his second heart attack on November 3, 2011.  Hence, the Board closes the first initial rating period as of November 10, 2011.  The reasons for doing so are discussed in the remand part of this decision below.  The Board finds that extraschedular consideration is not warranted for the period prior to November 3, 2011, as the Veteran's symptoms, to include his fatigue and continuous medication, have been accounted for in by the schedular rating criteria.  
 

ORDER

Entitlement to an initial rating higher than 10 percent for CAD for the period prior to November 3, 2011 is denied.


REMAND

The May 2016 VA examination report reflects that the examiner reviewed records of Dr. L that the Veteran provided at the examiner's request and such records were forwarded directly to the examiner.  (05/21/2016 C&P Exam-DBQ Cardio, p. 1)  Those records are not in the claims file; hence, the file is not complete for appellate review.  As such, these records should be sought on remand.  

The examiner noted that prior examiners either did not have access to the Veteran's records (see, i.e., 04/27/2016 CAPRI, p. 306), or the impact on the Veteran's METS of his other non-CAD-related disabilities was not assessed.  Based on a telephone interview of the Veteran and review of his records, the VA examiner opined that, based on a "pure cardiac standpoint," the Veteran's METS would be at least >7-10, which is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging (6 mph).  (05/21/2016 C&P Exam-DBQ Cardio, p. 6)

At the hearing, the Veteran and his son took issue with the 2016 examiner's METS assessment.  The Veteran testified that he last sawed wood 20-25 years ago, and that the most rigorous activities of which he is capable is walking.  His son testified that he simply did not understand how the examiner could say that the Veteran was capable of jogging.

The Board notes that the examiner did not note that the Veteran's age, vis a vis his CAD residuals, was considered.  The overarching issue, however, as noted by the 2016 examiner, is the impact of the Veteran's disabilities other than his CAD.  While the Veteran in all probability experiences the limitations that he and his son testified to, they may in fact not be related to his service-connected CAD.  That is for appropriate medical authorities to assess.  In light of this, the Board finds that an additional medical assessment is needed on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all of Dr. L's treatment records that the May 2016 VA examiner reviewed and considered.  All efforts to obtain those records must be documented in the claims file.

2.  Associate all CAD-related VA treatment records, generated since the July 2016 Supplemental Statement of the Case (SSOC).

3.  After the above is complete, send the claims file to the examiner who conducted the May 2016 examiner.  Ask the examiner to provide a full explanation as to whether the May 2016 assessed METS of >7-10 took into consideration that the Veteran was 79-years-old post-CAD?

The examiner is also asked to review any records added to the file since July 2016 and, based thereon, determine whether a change in the Veteran's METS due to his CAD is indicated.  If so, the examiner must provide a full explanation.

4.  After completion of all of the above, the AOJ shall re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


